DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 2/22/22 in response to the Office Action of 11/30/21 are acknowledged and have been entered.
	Claims 1-6, 8, 10-12, 14, 15, 22-24, 27, and 31-34 are pending.
	Claims 31-34 remain withdrawn.
	Claims 1-6, 8, 10-12, 14, 15, 22-24, and 27 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 2, 3, and 24 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of inhibitors of RNASE4 that are antibodies.  The specification does not disclose, and the art does not teach, the genus of antibodies as broadly encompassed in the claims.  
he specification indicates that RNASE4 antibodies have been generated that inhibit angiogenesis and prostate cancer cell proliferation, growth, and proliferation (Figures 17-21, in particular). However, said RNASE4 antibodies have not been adequately described. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively 
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of antibodies that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, the 2008 Written Description Training Materials are outdated and should not be relied upon as reflecting the current state of law regarding 35 U.S.C. 112. Further, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017)). Adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen. Where an antibody binds to an antigen tells one nothing about the structure of any other antibody. Also, see the Board’s recent decision in Appeal 2017-010877 (claims to “A monoclonal antibody that binds a conformational epitope formed by amino acids 42-66 of SEQ ID NO:1”).
	The functional requirements of the claimed antibodies is the sort of wish list of properties which fails to satisfy the written description requirement because “antibodies with those properties have not been adequately described.” Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
In the Reply of 2/22/22, Applicant argues a description of species of RNASE4 antibodies is not required for the written description requirement to be met because the invention does not relate to a particular antibody and is not to be considered as being limited to use of antibodies as RNASE inhibitors and the focus of the claims is methods of treating or preventing prostate 
The arguments found in the Reply of 2/22/22 have been carefully considered, but are not deemed persuasive. The written description requirement requires a written description of the invention and of the manner and process of making and using it as to enable any person skilled in the art to make and use the same. The rejected claims recite methods using an antibody that inhibits RNASE4. Clearly, a written description requires adequately describing a product (such as antibodies that inhibit RNASE4) of recited methods in order to enable a person skilled in the art to perform claimed methods. A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).


Claim Rejections - 35 USC § 102
Claim(s) 4-6, 8, 10, 12, 14, 15, and 22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gamper et al (BMC Genomics, 2009, 10(199): 1-17).
Gamper et al teaches a method comprising determining and comparing the levels of mRNA expression of all genes detected by the Affymetrix U133 plus 2.0 microarray, including RNASE4 and angiogenin, in samples obtained from subjects wherein levels are increased in some samples as compared to other samples (see Additional file 1 at https://link.springer.com/article/10.1186/1471-2164-10-199, in particular). Levels of samples from different subjects of Gamper et al are equivalent to levels from “a reference population”, as recited by instant claim 22. 
As defined by instant claim 4, the method of Gamper et al identifies risk, assesses prognosis, monitors efficacy, selects therapy, determines stage, determines sub-stage, and determines risk as claimed.
In the Reply of 2/22/22, Applicant argues Gamper et al does not teach detection of RNASE4 levels in subjects such as those listed in the present claims and relating to prostate cancer.
The arguments found in the Reply of 2/22/22 have been carefully considered, but are not deemed persuasive. In response, the instant claims encompass detection of RNASE4 levels in subjects of the method of Gamper et al. It is noted Gamper et al discusses ulcerative interstitial cystitis; however, as defined by the instant claims, the method of Gamper et al assesses risk of prostate cancer, assesses prognosis of prostate cancer, monitors efficacy of a . 

Claim Rejections - 35 USC § 102
Claim(s) 4-6, 8, 10-12, 14, and 22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timms et al (Proteomics Clin. 2014, 8: 982-993).
Timms et al teaches a method comprising determining the levels RNASE4 protein in serum samples obtained from subjects wherein levels are increased in some samples as compared to other samples (see Table 2, in particular). Levels of samples from different subjects of Timms et al are equivalent to levels from “a reference population”, as recited by instant claim 22. 
As defined by instant claim 4, the method of Timms et al identifies risk, assesses prognosis, monitors efficacy, selects therapy, determines stage, determines sub-stage, and determines risk as claimed.
In the Reply of 2/22/22, Applicant argues Timms et al does not teach detection of RNASE4 levels in subjects such as those listed in the present claims and relating to prostate cancer.
The arguments found in the Reply of 2/22/22 have been carefully considered, but are not deemed persuasive. In response, the instant claims encompass detection of RNASE4 levels in subjects of the method of Timms et al. It is noted Timms et al discusses ovarian cancer; however, as defined by the instant claims, the method of Timms et al assesses risk of prostate cancer, assesses prognosis of prostate cancer, monitors efficacy of a subject having prostate . 

Claim Rejections - 35 USC § 102
Claim(s) 27 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seol et al (Exp Oncol, 2005, 27(2): 120-124).
Seol et al teaches a method of inducing apoptosis comprising contacting prostate cancer cells with wortmannin (Figure 3, in particular). One of skill in the art would recognize that induction of apoptosis inhibits growth of the cells because apoptotic cells are dead. As demonstrated by the instant specification, wortmannin of Seol et al is an RNASE4 inhibitor that inhibits RNASE4-induced activity downstream of RNASE4 (Figures 10-11, in particular).
In the Reply of 2/22/22, Applicant argues Wortmannin is an inhibitor of PI3K that functions downstream of RNASE4 and is not an RNASE4 inhibitor.
The arguments found in the Reply of 2/22/22 have been carefully considered, but are not deemed persuasive. In response, as defined by the instant specification, Wortmannin is an RNASE4 inhibitor that inhibits RNASE4-induced activity downstream of RNASE4. At lines 23-25 on page 3 of the instant specification, the term “RNASE4 inhibitor” is explicitly defined to include “a molecule that decreases, blocks, inhibits, prevents, abrogates, or interferes with the activity of RNASE4 (e.g., RNASE4-induced prostate cell proliferation or angiogenesis).” Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in a claim. Figures 10-11 of the instant specification clearly demonstrate Wortmannin of Seol et al is an “RNASE4 inhibitor”, as defined by the  

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 27 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floc’h et al (Cancer Research, 2012, 72(17): 4483-4493).
Floc’h et al teaches a method of inhibiting growth of prostate cancer cells comprising contacting the prostate cancer cells with the small molecule MK-2206 (Figure 4D, in particular). As demonstrated by the instant specification, MK-2206 of Floc’h et al is an RNASE4 inhibitor that inhibits RNASE4-induced activity downstream of RNASE (Figures 10-11, in particular). Floc’h et al further teaches methods of treating prostate cancer comprising administering the RNASE4 inhibitor MK-2206 to subjects with prostate cancer, resulting in decreased tumor weight and percentage of proliferating cells (Table 2, in particular). 
In the Reply of 2/22/22, Applicant argues MK-2206 is an inhibitor of Akt that functions downstream of RNASE4 and is not an RNASE4 inhibitor.
The arguments found in the Reply of 2/22/22 have been carefully considered, but are not deemed persuasive. In response, as defined by the instant specification, MK-2206 is an RNASE4 inhibitor that inhibits RNASE4-induced activity downstream of RNASE4. At lines 23-25 on page 3 of the instant specification, the term “RNASE4 inhibitor” is explicitly defined to include “a molecule that decreases, blocks, inhibits, prevents, abrogates, or interferes with the activity of RNASE4 (e.g., RNASE4-induced prostate cell proliferation or angiogenesis).” Where an explicit definition is provided by the applicant for a term, that definition will control  

Claim Rejections - 35 USC § 101
Claims 4-6, 8, 10-12, 14, 15, 22, and 23 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 4-6, 8, 10-12, 14, 15, 22, and 23 are directed to natural phenomenon because the claims recite natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” include: levels of RNASE4 in a biological sample correlate with prognosis and treatment efficacy. It is noted claim 23 recites a treatment step; however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2103.04(d)(2)). Therefore, the treatment step of claim 23 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular  Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).
In the Reply of 2/22/22, Applicant argues the rejection should be withdrawn because the present invention provides significantly more because the connection between RNASE4 levels and prostate cancer had not been known prior to the present invention and specific methods of therapeutic monitoring can be carried out in the context of prostate cancer based on the invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642